DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2021-07-28 has been entered and fully considered.


Response to Arguments
Applicant’s arguments, see pages 5-9, filed 2021-07-28, with respect to the rejection of claims 1-3, 8-11, 16-18, and 22-24 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Danis and Sawyer fails to disclose “generating an identifier for a combination of an outgoing number of the terminal and an incoming number 
In particular, applicant argues that “the identifier is unique to the combination of sender and receiver because it is a value extracted from the calling number of the calling terminal and the calling number of the receiving terminal according to a preset rule”, “since call information has a one-to-one relationship with identifiers, call information is also unique to the combination of sender and receiver”, and that “in Danis, the authentication device just sends the calling device’s phone number, the incoming call’s phone number, and does not send any information unique to the caller and receiver combination”.
The Examiner notes, however, that regarding “the identifier is unique to the combination of sender and receiver because it is a value extracted from the calling number of the calling terminal and the calling number of the receiving terminal according to a preset rule”, the argument and claim is just describing an intrinsic property of a pair of phone numbers, such as in Danis.  That is, given that a phone number associated with a user is unique, then a combination of a “calling device’s phone number, the incoming call’s phone number” is also inherently unique.  Thus, the disclosure of the combination of a “calling device’s phone number, the incoming call’s phone number” in Danis is structurally equivalent to “the identifier is unique to the combination of sender and receiver because it is a value extracted from the calling number of the calling terminal and the calling number of the receiving terminal according to a preset rule” as argued, especially when considering that the claim terms 
The applicant further argues that “since call information has a one-to-one relationship with identifiers, call information is also unique to the combination of sender and receiver”.  The Examiner respectfully submits, however, that the call information as claimed and described is not unique to the combination of sender and receiver.  First, as addressed in the corresponding §112(a) rejection at ¶6, the call information does not have a one-to-one relationship with identifiers; however, even if there was a “one-to-one relationship with identifiers”, that still would be insufficient for the call information to be unique.  For example, the Specification notes that “call information may include information indicative of the caller such as caller’s name, title, category information” (e.g. [0085]) – it should be reasonable to assume the caller’s name will not change with every call they place, i.e. the call information is not unique.
Finally, under the broadest reasonable interpretation, the disclosure in Davis of “the caller's phone number and the phone number of the called phone” meets the claimed “identifier” as it comprises “a combination of an outgoing number of the terminal and an incoming number of another terminal”, and the disclosure in Davis of the “calling status message … in the form of ‘CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]’” as it is “corresponding to the identifier” (the phone numbers) and has a “one-to-one relationship” with the phone numbers, because it is the phone numbers but with label information.
Thus, the Examiner respectfully submits that Danis and Sawyer disclose the claimed invention including the amended limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 8-11, 16-18, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 1 recites the functional limitation “wherein the identifier is a value extracted from the outgoing number of the terminal and the incoming number of the other terminal according to a predefined rule”, and although the specification provides antecedent basis for this limitation, the Specification does not adequately describe how the claimed function is performed or the resulting extraction clause is achieved.
The Examiner notes that the Specification merely provides a single instance of the term “rule”, i.e. “the identification number may be a value extracted from the phone number according to a predefined rule” [0061].  The Specification does not describe the nature of the extraction or the rule in any fashion whatsoever.  At best, the Specification gives the example that “if the outgoing number is 010-1234-5678 and the incoming number is 010-5678-1234, the i.e. the identification number is merely the numbers of the caller and called – there are no described steps for “extracting” or using a “rule”.  Thus, the claim limitation is not adequately supported by the Specification as filed.
Claim 8 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1-3, 8-11, 16-18, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 1 recites the functional limitations “generating call information corresponding to the identifier” and “wherein the identifier and the call information have a one-to-one relationship”, and although the specification provides antecedent basis for these limitations, the Specification does not adequately describe how the claimed functions are performed or the resulting “wherein” clause is achieved.
The claim defines the identifier as a combination of the incoming number and outgoing number.  This is in accordance with the Specification which uses a similar description and interchanges “identifier” and “tag”, e.g. [0084].  The claim further recites “generating call information corresponding to the identifier”, without further description as to how the call e.g. [0063]) and “call information may include information indicative of the caller such as caller’s name, title, category information” (e.g. [0085]).
Based on the above, there are two deficiencies with the claim limitations: 1) the specification does not support the scope of the genus claimed (i.e. the Specification does not support a genus of “generating call information corresponding to the identifier” but instead describes a more limited disclosure of merely providing user-provided information of, e.g. a caller’s name, a name of an institution of the caller, a caller’s position.  2) Given that one or more users can repeatedly call a particular outgoing number while using different call information (e.g. a user may call a family member from different locations) or call different outgoing numbers while using the same call information, there would be multiple different sets of “call information” (e.g. location) that all share the same identifier (e.g. incoming and outgoing phone number pairs) and there would also be multiple same sets of “call information” (e.g. location) that all share different identifiers (e.g. incoming and outgoing phone number pairs) – i.e. although the Specification recites “the tag and the call information may have a one-to-one relationship” [0085], the system as described does not necessarily have a one-to-one relationship and would not have a one-to-one relationship unless the user was prohibited from calling a particular outgoing number more than once or prohibited from ever re-using the same 
Claim 8 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1-3, 8-11, 16-18, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1 recites the limitation “the other”, and there is insufficient antecedent basis for this limitation in the claim.  Note that although there is the recitation of “another terminal”, “another” is not synonymous with “an other”, which would be required to provide antecedent basis to “the other”.  Claims 2, 3, 8-10, 17, and 23 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Danis in view of Sawyer.

With respect to independent claim 1, Danis discloses a method for operating a terminal in a communication system, the method comprising:
generating an identifier for a combination of an outgoing number of the terminal and an incoming number of another terminal {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the caller [generates a message comprising] the caller's phone number and the phone number of the called phone, hereafter referred to as the calling status message”} and generating call information corresponding to the identifier {col. 18, l. 36 - col. 19, l. 40: “calling status message … can be in the form of ‘CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]’”}, wherein the identifier is a value extracted from the outgoing number of the terminal and the incoming number of the other terminal according to a predefined rule {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the caller [generates a message comprising] the caller's phone number and the phone number of the called phone, hereafter referred to as the calling status message”; the extraction and rule as claimed is merely just forming a message with the caller number and called number}, and wherein the identifier and the call information have a one-to-one relationship {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the caller [generates a message comprising] the caller's phone number and the phone number of the called phone, hereafter referred to as the calling status message” and “calling status message … can be in the form of ‘CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]’”; the caller and called numbers are the identifiers and the generated call information is the “calling status message … in the form of ‘CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]’”, which has a one-to-one relationship with the identifiers}.
encrypting the call information {col. 18, l. 36 - col. 19, l. 40: “The transmitted information … could be encrypted before transmission”}.
transmitting, to a server, a message comprising the identifier, …, and the encrypted call information {col. 18, l. 36 - col. 19, l. 40: “the authentication server receives and stores the information that the caller's phone number is calling the called phone number”}.
Although Danis teaches encrypting the caller and called phone information and transmitting it to a server, Danis does not explicitly disclose generating a digital signature for the information; however, Sawyer discloses:
generating an identifier for a combination of an outgoing number of the terminal and an incoming number of another terminal {col. 4, l. 63 - col. 5, l. 10: “receiving from a caller, called party information … comprising the telephone number, or other numeric identifier, of the caller, … the called telephone number”} and generating call information corresponding to the identifier {col. 4, l. 63 - col. 5, l. 10: a “record comprising the telephone number, or other numeric identifier, of the caller, the caller's name preceded by a reserved character indicating that the call is certified, the current date and time, the called telephone number”}, wherein the identifier is a value extracted from the outgoing number of the terminal and the incoming number of the other terminal according to a predefined rule {col. 4, l. 63 - col. 5, l. 10: “receiving from a caller, called party information … comprising the telephone number, or other numeric identifier, of the caller, … the called telephone number”}, and wherein the identifier and the call information have a one-to-one relationship {col. 4, l. 63 - col. 5, l. 10: a “record comprising the telephone number, or other numeric identifier, of the caller, the caller's name preceded by a reserved character indicating that the call is certified, the current date and time, the called telephone number”; the “caller's name” has a one-to-one relationship with “the telephone number” of the caller; the relationship is necessarily unique (as argued but not claimed) because of at least “the current date and time”}.
generating a digital signature for the call information {col. 4, l. 63 - col. 5, l. 10: “creating … a digitally signed record comprising the telephone number, or other numeric identifier, of the caller, the caller's name preceded by a reserved character indicating that the call is certified, the current date and time, the called telephone number and a digital signature”}.
encrypting the call information {col. 5, ll. 16-24: “uniquely encrypt a random challenge (number) issued by an authentication server temporarily linked to the originating caller's terminal, telephone or computing device”}.
transmitting, …, a message comprising the identifier, the digital signature, and the encrypted call information {col. 4, l. 63 - col. 5, l. 10: “creating and delivering to the terminating telephone switch a digitally signed record comprising the telephone number, or other numeric identifier, of the caller, the caller's name preceded by a reserved character indicating that the call is certified, the current date and time, the called telephone number and a digital signature”}.

Danis and Sawyer are analogous art because they are from the same field of endeavor or problem-solving area of caller authentication.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Danis and Sawyer before him or her, to modify/develop the caller authentication system of Danis’s system to utilize generation of a digital signature of the call information by the caller.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. it thwarts a variety of attacks such as replay attacks (See Sawyer, col. 5, ll. 33-47).  Therefore, it would have been obvious to combine the caller authentication system in Danis’s system with generation of a digital signature of the call information by the caller to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 2, Danis-Sawyer discloses:
transmitting, to the other terminal, an outgoing call {Danis, col. 18, l. 36 - col. 19, l. 40: “The authentication device of the called phone receives and extracts the incoming caller ID information”}.
after transmitting the outgoing call, establishing an encrypted channel among the terminal, the other terminal, and the server, based on the identifier {Danis, col. 18, l. 36 - col. 19, l. 40: “The transmitted information … could be encrypted before transmission”; note that this includes both “the transmitted calling status message to the authentication server from the caller authentication device” and the communication between the “authentication device of the called phone [and] the authentication server”}
wherein the message comprising the identifier, the digital signature, and the encrypted call information is delivered over the encrypted channel {Danis, col. 18, l. 36 - col. 19, l. 40: “the information that the caller's phone number is calling the called phone number”; Sawyer, col. 4, l. 63 - col. 5, l. 10: “a digitally signed record comprising the telephone number, or other numeric identifier, of the caller, the caller's name preceded by a reserved character indicating that the call is certified, the current date and time, the called telephone number and a digital signature”}.

With respect to dependent claim 3, Danis discloses:
encrypting other information corresponding to the identifier {col. 18, l. 36 - col. 19, l. 40: “the transmitted calling status message … can be in the form of "CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]”, wherein the “transmitted information … could be encrypted”}.
transmitting the encrypted other information to the other terminal {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the called phone receives and extracts the incoming caller ID information”}.
wherein the other information comprises at least one of information requiring caller authentication or payment related information {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the called phone inquires the authentication server as to whether the caller phone as indicated by the caller ID is calling the called phone number”, i.e. the message requires the caller be authenticated}.

With respect to claim 8, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 8; therefore, claim 8 is rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to dependent claim 9, Danis discloses:
wherein the encrypted information comprises call information by encrypting call information corresponding to the identifier generated based on an identification number regarding the terminal and an identification number regarding the other terminal using a public key of the server {col. 18, l. 36 - col. 19, l. 40: “The authentication device of the caller [generates a message comprising] the caller's phone number and the phone number of the called phone, hereafter referred to as the calling status message”, wherein the message can be in any form such as “ the form of "CALLING_STATUS-[Caller:###-###-####, Called:###-###-####]” and wherein “transmitted information … could be encrypted”}.
wherein the digital signature comprises a digital signature generated using a private key of the terminal {col. 4, l. 63 - col. 5, l. 10: “creating … a digitally signed record comprising … a digital signature”; digital signatures require a private key – whether of the “caller phone” or “Caller Authentication Device” of the caller}.

With respect to dependent claim 10, Danis discloses transmitting, to the other terminal, a message for notifying that authenticated call information is stored in the server {para. 0000: after the “authentication device of the called phone 321 intercepts the call”, “the authentication device of the called phone contacts the authentication server”}.

With respect to dependent claim 11, Danis discloses generating a digital signature for the call information using a private key of the server {col. 4, l. 63 - col. 5, l. 10: “creating … a digitally signed record comprising … a digital signature”; digital signatures require a private key – whether of the “caller phone” or “Caller Authentication Device” of the caller}.

With respect to dependent claim 16, Danis discloses wherein the outgoing number of the terminal comprises a mobile identification number (MIN) for a user of the terminal {col. 11, ll. 25-49: “caller ID authentication … for cellular phones”}.

With respect to dependent claim 17, Danis discloses wherein the incoming number regarding the other terminal comprises a mobile identification number (MIN) for a user of the other terminal {col. 11, ll. 25-49: “caller ID authentication … for cellular phones”}.

With respect to dependent claim 18, Sawyer discloses wherein the call information comprises information regarding at least one of authentication on the outgoing number of the terminal, or a user and an institution which uses the terminal {col. 5, ll. 33-47: “delivering caller’s name, N, and number, D, the CCID service delivers a reference, R, to a digitally signed record asserting that a specific token linked to a uniquely identified person had been used at a specific time and date, T, to place a call to a line with terminating directory number DT”}.

With respect to claims 22-24, a corresponding reasoning as given earlier in this section with respect to claims 16-18 applies, mutatis mutandis, to the subject matter of claims 22-24; therefore, claims 22-24 are rejected, for similar reasons, under the grounds as set forth for claims 16-18.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491